Citation Nr: 0404163	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
asbestosis, and low back pain.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In July 2003, a hearing was held at the Central Office before 
Mary Gallagher, who is the Veterans Law Judge rendering the 
final determination on these claims and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The veteran's claim of entitlement to service connection for 
asbestosis is the subject of the REMAND portion of this 
decision.  


FINDING OF FACT

The appellant does not have a low back disorder that was 
caused or aggravated as a result of his service.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by 
service, and arthritis of the lumbar spine may not be so 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for a low back disorder.  He asserts that he injured his back 
in a fall and pulling on "welding leads cables" aboard the 
U.S.S. Independence.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran's service medical records show that between May 
and July of 1967, he was treated for back pain on four 
occasions.  There was no diagnosis.  The veteran's separation 
examination report, dated in January 1969, shows that his 
spine was clinically evaluated as normal.  

As for the relevant post-service medical evidence, it 
includes a June 1971 "annual" service examination report 
(apparently undertaken in conjunction with Naval Reserve 
status), and private treatment reports, dated between 1985 
and 2001.  

The veteran's June 1971 "annual" service report shows that 
his spine was clinically evaluated as normal.  In an 
accompanying "report of medical history," the veteran 
indicated that he had had recurrent back pain, and that he 
stated, "Sometimes I can't straighten up after bending over. 
From the middle of my back to my hips hurt."

Reports from Dr. Ashton (of the Greeneville Family Practice), 
dated between 1985 and 2001, show treatment for a number of 
conditions, to include back pain beginning in 1998.  A 
magnetic resonance imaging (MRI) report, dated in December 
1999, indicates that he had a small right paracentral disc 
bulge at L4-5 with a possible focal disc herniation present 
that involved the inferior aspect of the right neural foramen 
at L4-54 but does not appear to impinge upon the nerve root, 
as well as mild spinal canal narrowing at L4-5 secondary to 
ligamentum flavum hypertrophy and facet arthropathy, annular 
bulging, and short pedicles.  

Reports from Patrick T. Kelly, M.D., dated in November 2000, 
indicate that a November 2000 X-ray of the chest revealed 
degenerative changes in the spine.  

The Board finds that the claim must be denied.  The veteran's 
service medical records show that he was treated for back 
pain on four occasions between May and July of 1967, with no 
subsequent treatment during the veteran's (approximately) one 
year and six months of service.  A low back disorder was not 
noted on the veteran's separation examination report.  
Although the veteran reported episodes of back pain at his 
1971 examination, no abnormalities of the back were noted on 
examination.  There is a reference to back pain in a 1998 
treatment note, but the first post-service medical evidence 
of the presence of a low back disorder is found in the 1999 
MRI report.  This is approximately 30 years after the 
veteran's separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence showing 
that a low back disorder was caused or aggravated by the 
veteran's active duty service.  Finally, there is no 
competent evidence to show that arthritis of the spine became 
manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

The Board has considered the veteran's oral and written 
testimony, and the testimony of his wife, submitted in 
support of his arguments that he has the claimed condition 
that should be service connected.  These statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002)), which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  In a letter, dated in February 2002, 
the RO informed the veteran of what assistance VA would 
provide, what could be done to expedite his claim, and the 
time limits associated with his claim.  This letter was sent 
prior to the RO's initial adjudication of his claim in August 
2002.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  This letter informed him of the information 
and evidence not of record which was necessary to 
substantiate the claim, which VA would seek to provide, and 
which the claimant should provide, and essentially instructed 
him to inform VA of anything else.  In addition, in the 
statement of the case, dated in November 2002, the veteran 
was provided with the full text of the relevant regulations.  
In summary, the veteran has been informed of the applicable 
laws and regulations needed to substantiate his claim.  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has met this duty.  The RO has 
obtained service medical records, and non-VA medical records.  
Although it does not appear that the veteran has been 
afforded a VA examination covering the disability in issue, 
or that an etiological opinion has been obtained, the Board 
finds that the evidence, discussed supra, which includes, but 
is not limited to, the fact that service medical records do 
not show that a low back disorder was noted upon separation 
from service, that the first post-service medical evidence of 
a back injury is dated in 1998, approximately 29 years after 
separation from service, and that there is no competent 
evidence of a nexus between a current low back disorder and 
the veteran's service, warrants the conclusion that a remand 
for an examination and/or an opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4) (2003); see also Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

The Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.


ORDER

Service connection for a low back disorder is denied.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


With regard to the claim for asbestosis, the veteran argues 
that he was exposed to asbestos while working as a shipfitter 
during service.  He is considered competent to testify as to 
the facts of asbestos exposure.  See McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  In such cases, VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See VA Manual 21-1, 
Part VI, para. 7.21(d) (October 3, 1997).  

In response to a February 2002 RO letter requesting that the 
veteran complete a pre- and post-service employment history, 
the veteran submitted an "earnings summary" from the Social 
Security Administration, received in March 2002.  This 
earnings summary shows that he has been employed at what 
appears to be several milling, manufacturing and construction 
firms, and that he had (otherwise unspecified) "self-
employment" from 1974 to 1979.  There is no record of 
employment dated after 1979.  On remand, the veteran should 
be requested to provide a full employment summary in which he 
details his job duties at the listed positions, as well as 
during all periods of self-employment.  

Following the development specified above, the veteran should 
be scheduled for a VA examination, and an etiological opinion 
should be obtained.  

Finally, during his hearing, the veteran stated that he 
sought treatment for respiratory symptoms from a physician 
identified as "Dr. Kelly," at the direction of two 
attorneys, identified as "Wallace" and "Grimm" (the Board 
notes that several November 2000 reports from Patrick T. 
Kelly, M.D., carry the notation "Wallace and Graham").  On 
remand, the veteran should be requested to explain the nature 
of the representation provided by these attorneys, and to 
indicate if it was related to a lawsuit concerning asbestos 
exposure during the veteran's post service employment.  Any 
medical files created in association with such a lawsuit 
should be obtained.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1. The RO should request that the veteran 
explain the nature of the representation 
provided by attorneys Wallace and Graham, 
and to indicate if it is related to a 
lawsuit concerning asbestos exposure 
during the veteran's post-service 
employment.  The veteran should be 
requested to provide all medical records 
related to such a suit if it exists.

2.  The veteran should be contacted and 
asked to detail his employment duties at 
the positions listed on his Social 
Security Administration earnings summary, 
and all employment thereafter; to include 
all periods of self-employment.

3.  Following the above, the veteran 
should be accorded the appropriate VA 
pulmonary examination for asbestos 
related disorders.  The report of 
examination should include a detailed 
account of all manifestations of 
pulmonary pathology found to be present.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  Following 
examination of the veteran, and a review 
of the service and post-service medical 
records, the examiner should state 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any respiratory disorder 
found is related to the veteran's active 
duty service.  Additionally, the examiner 
should provide an opinion as to the 
following:

a. Does the evidence of record, including 
findings on current radiographic studies, 
demonstrate the presence of asbestos-
related pulmonary disease?

b. If asbestosis or asbestos-related lung 
disease is found, and if asbestos 
exposure during the veteran's military 
service is verified by the RO, is it as 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
such exposure would have been sufficient 
by itself to cause any current asbestos- 
related disease, irrespective of civilian 
exposure to asbestos before or after 
military service?

A complete rationale for all opinions 
should be provided. The report prepared 
should be legible.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




